Citation Nr: 1443174	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-42 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for neurological impairment involving the right lower extremity, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for right leg nerve damage, to include as secondary to a low back disability, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's low back disability is related to an in-service back injury.


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for a low back disability.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
	
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




Factual Background and Analysis

The Veteran contends that an in-service back injury caused his current low back disability.

The Veteran's June 1982 enlistment examination report is negative for a low back disability.  In an August 1984 service treatment record (STR), the Veteran was assessed with low back pain/strain due to complaints of soreness at the lower left side of the back with decreased range of motion after playing basketball.  The clinician observed tenderness of the ribs with no crepitus or contusion and gave a profile of no physical training, lifting, pushing, pulling, or carrying over 30 pounds for ten days.  An August 1986 STR documents complaints of low back pain for one day after doing a lot of lifting.  The Veteran reported lifting during normal duty activities that caused back pain on the right side with no muscle weakness or neurological symptoms.  Examination indicated tenderness to palpation of the right para-spinal area with an impression of low back strain and plan of medication, ice, and no lifting over ten pounds for the next four days.

Private treatment records reported the Veteran was totally disabled from working for the postal service from January 1992 to April 1992, due to diagnosis of L5 subluxation and left sacroiliac articulation, acute lumbosacral strain/sprain.

In March 1993 to October 1993 private treatment records, the Veteran was diagnosed with subluxation of lumbar spine at L4-5, with referred sciatic neuritis due to symptoms of left side antalgic, bilateral lumbar spine spasm, tenderness over sacroiliac joints, tenderness over sciatic notches, tenderness over ischia, positive percussion at L1-L5, positive Kemp's sign, positive Minor's sign, positive Goldthwaite's bilaterally, positive Ely's right side, positive Nachlas' bilaterally, positive Patrick's test bilaterally, and decreased range of motion of the lumbar spine.

Treatment notes from Dr. G.M. dated from November 2003 through June 2006 report continued low back pain that radiated to the lower extremities assessed as pain, lumbar radiculopathy, and osteoporosis.  In a November 2003 private treatment record, the Veteran reported low back pain on the right side that radiated down the right lower extremity for about 18 months.  He stated the pain began while lifting mail at work and that he continued to have dull, aching pain, numbness, and tingling of the right foot.  Dr. G.M. found positive straight leg raise test and lumbar pain at L4-5 and L5-S1, and gave a diagnostic impression of lumbar radiculopathy and osteoporosis, unspecified.  A related X-ray report study revealed normal intervertebral disc spaces.  The Veteran's MRI scan revealed L5-S1 listhesis and herniated central disc, L3, L4, and L5 bulging disc, and right lower extremity pain without focal weakness.  Dr. G.M gave an impression of degenerative disc disease and a grade I spondylolisthesis of L5-S1 with a central disc herniation at L5-S1 and assessed lumbar spondylosis, lumbar disc protrusion, and osteoporosis.   In a November 2003 electrodiagnostic of lower extremities, disclosed no sensory or motor neuropathy.  In a December 2003 follow-up examination, the Veteran's MRI scans revealed right lower extremity pain without focal weakness.  Nerve conduction studies of lower extremities were negative for any acute findings and the Veteran was not assessed with radiculopathy.  

In January 2004, the Veteran reported numbness in the right leg and was assessed with lumbar radiculopathy.  According to an April 2004 treatment note, the Veteran reported a pinching sensation in the low back with no sciatic radiation with an assessment of degenerative disc disease, lumbar or lumbosacral, lumbar disc protrusion, and osteoporosis.  A July 2004 treatment note indicates the Veteran had pain aggravated by bending, twisting, reaching, and lifting that was aggravated by work and was assessed with lumbar disc protrusion, lumbar radiculopathy, and osteoporosis.  In a July 2004 statement, Dr. G.M. reported that the Veteran was diagnosed with lumbar radiculopathy with disc herniation, spondylolisthesis, and osteoporosis and opined that movement including bending, twisting, stooping, kneeling, lifting, reaching overhead, pushing, and pulling would aggravated lumbar spine pain.

An October 2006 private treatment record provides an impression of atherosclerotic disease and postural subluxations.  A November 2006 private treatment record gives an impression of extrusion of disc at L5-S1 that caused anterior displacement and mild impingement of the left neural foramen.

Worker's compensation records dated from October 2006 to March 2007, reflect diagnoses of lumbar spondylosis, lumbar spondylolisthesis L5-S1, and lumbar stenosis and note that a neurovascular examination was within normal limits for the lower extremities.

According to a February 2010 VA treatment note, the Veteran reported low back pain with no radiating pain to the legs on quadrant testing or Pheasant's test, but leg pain was produced on straight leg raising.  

In a June 2010 VA examination report, the Veteran reported chronic low back pain ever since treatment for back strain in 1986, with only mild relief from medical treatment.  The Veteran endorsed symptoms of fatigue, decreased motion, stiffness, spasm, and constant low back pain that radiated to the left leg.  Sensory examination reported normal lower extremity findings to vibration, position sense, pain or pinprick, light touch, and there was no dysesthesia.  The examiner diagnosed lumbosacral strain with no objective evidence of radiculopathy that caused decreased mobility and pain.  The examiner opined that the Veteran's lumbar degenerative changes with anterior listhesis of L5-S1 was less likely as not caused by or a result of military service because there was no continuity of care since discharge from service until 1992, the low back condition in service was self-limiting, lumbar degenerative changes were not documented in service, and the Veteran has been treated for work-related back injuries since discharge from active duty.

In an April 2014 Board hearing, the Veteran testified that he had no back problems when he entered the military and injured his back playing basketball.  He stated that he went to the emergency room about an hour after the injury for severe pain and was told he had a low back injury at L5-S1, treated with pain killers, and given light duty until he separated from service.  The Veteran also reported a second back injury about a year or two after his initial in-service injury when he picked up a truck battery; he reported that his supervisor ordered him to get help lifting parts from then on. The Veteran believed his second injury was a low back strain.  The Veteran reported experiencing continued back pain after separation from service but that it was untreated because he lacked health insurance and steady employment.  The Veteran took a job with the postal service and injured his back again from lifting a mail bucket but he did not report the injury.  The Veteran stated he began seeing a doctor regularly for his back after his injury while at the postal service.

In a June 2014 statement, J.M. reported that the Veteran had been receiving treatment from Primary Care Physicians of Hollywood since 2006, and it was their opinion that his chronic low back injury was a result of a 1986 in-service injury.

Based on the foregoing, the Board concludes that the Veteran's low back disability is related to his active service.  

The Board acknowledges that the June 2010 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner relied, in part, on the absence of post-service treatment until 1992.  The opinion fails to take into account the Veteran's statements concerning the onset of low back symptoms in service and a continuity of low back symptoms after service. 

The Board has found the Veteran's statements concerning the onset of low back symptoms in service and their continuity ever since to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and supported by his STRs.  Moreover, the Board finds the private medical statement from J.M. relating the Veteran's current low back disability to a 1986 in-service injury places the evidence in favor of the claim at least in equipoise with that against the claim.  

As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for neurological impairment in the right lower extremity is adjudicated.  In this regard, the Board notes that there is conflicting evidence concerning whether the Veteran has radicular symptoms in the right lower extremity.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to confirm or rule out the presence of neurological impairment in the right lower extremity due to the service-connected low back disability. 

In addition, since a remand for a VA examination is required, development to obtain all outstanding records pertinent to the claim should be done while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate    
development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records from the Broward County VA Outpatient Clinic and Hollywood Community Based Outpatient Clinic.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any neurological impairment involving the Veteran's right lower extremity. 

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The examiner should identify all neurological impairment involving the right lower extremity that has been present during the period of the claim.  A diagnosis of right radiculopathy involving the right lower extremity should be confirmed or ruled out.  The examiner should state an opinion with respect to any neurological impairment involving the right lower extremity that has been present during the period of the claim as to whether there is a 50 percent or better probability that the impairment was caused or permanently worsened by the Veteran's service-connected low back disability.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


